Mr. David Eberdt, Director Arkansas Crime Information Center One Capitol Mall Little Rock, AR 72201
Dear Mr. Eberdt:
This is in response to your request for an opinion regarding Act 631 of 1989, as previously construed by this office in Opinion Number 89-233.  Your specific question is as follows:
  Can I assume that the same argument cited in your opinion 89-233, that being that the Act makes no distinction with regard to the court in which the plea or finding of guilt is entered, means this Act also applies to City Courts?
The answer to this question is, I believe, "yes."  We find no basis in Act 631 for excluding City Courts from the operation of the act, which applies to "[a]ny person who pleads guilty or nolo contendere or is found guilty of possessing a controlled substance or counterfeit substance under Arkansas Code 5-64-401(c) . . ."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.